U NITED S TATES N AVY –M ARINE C ORPS
             C OURT OF C RIMINAL A PPEALS
                         _________________________

                             No. 201600242
                         _________________________

                 UNITED STATES OF AMERICA
                                 Appellee
                                     v.

                        JOSEPH A. LANCINA
    Information Systems Technician First Class (E-6), U.S. Navy
                            Appellant
                      _________________________

 Appeal from the United States Navy-Marine Corps Trial Judiciary

     Military Judge: Captain David M. Harrison, JAGC, USN.
     Convening Authority: Commander, U.S. Naval Forces Japan,
                         Yokosuka, Japan.
   Staff Judge Advocate’s Recommendation: Commander Timothy D.
                        Stone, JAGC, USN.
           For Appellant: Captain Daniel Douglass, USMC.
    For Appellee: Major Cory A. Carver, USMC; Lieutenant James
                     M. Belforti, JAGC, USN.
                       _________________________

                           Decided 30 June 2017
                          _________________________

   Before C AMPBELL , F ULTON , and H UTCHISON , Appellate Military
                                Judges
                       _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                       _________________________

   CAMPBELL, Senior Judge:
    A military judge sitting as a general court-martial convicted the
appellant, pursuant to his conditional guilty pleas, of wrongfully possessing
child pornography in violation of Article 134, Uniform Code of Military
Justice (UCMJ), 10 U.S.C. § 934 (2012). The military judge sentenced the
                       United States v. Lancina, No. 201600242


appellant to eight years’ confinement, reduction to pay grade E-1, forfeiture
of all pay and allowances, and a dishonorable discharge. The convening
authority approved the sentence as adjudged.1
   The appellant’s sole assignment of error avers that criminal investigators
presented false information that mislead the military commander who
granted authorization to search for and seize evidence related to this case,
and the military judge erred in denying a motion to suppress that evidence.
We find no prejudicial error and affirm.
                                  I. BACKGROUND
    In June 2014, the Information Systems Security Manager (“security
manager”) for the “ONENET” Navy computer network in Japan notified
Naval Criminal Investigative Service (NCIS) that the appellant’s assigned
government computer had accessed a suspicious website, (“the website”). As
part of the investigation initiated by NCIS Special Agent (SA) R, the security
manager covertly cloned the hard drive of the appellant’s government
computer, placed the cloned copy into that computer, and provided the
original hard drive to NCIS. SA R later requested that the Commander, Fleet
Activities Yokosuka (“CO”) sign a command authorization for search and
seizure (CASS) to search the appellant and his home—including “[t]he
premises and all parts therein and any other area which may be feasible to
contain evidence of items that may contain child pornography, and child
sexual exploitation images”2—and seize for further searches “[a]ny
[e]lectronic [m]edia [s]torage [d]evices” including “desktop computers, laptop
computers, cellular/mobile telephones, [and] tablets[.]”3
   In January 2015, about a week after the CO signed the CASS, NCIS
executed the search, in coordination with Japanese police officers. At the
appellant’s residence, a Filipino national, Ms. O, answered the door and
explained she was the appellant’s live-in fiancée. Because Ms. O was a third
party residing in the home, and a Japanese permanent resident, the NCIS
agents received legal advice to seek her permission for the search in order to
comply with the U.S.-Japan Status of Forces Agreement.
    In Tagalog, Japanese, and English, the NCIS agents explained to Ms. O
that they were there to execute the command authorized search and seizure
in a child pornography investigation. They read a permissive authorization
for search and seizure (PASS) form to Ms. O in all three languages. She

   1 Pursuant to a pretrial agreement, the convening authority also suspended the
execution of all confinement in excess of 60 months.
   2   Appellate Exhibit (AE) V, Encl. (3) at 2 (CASS at Attachment A).
   3   Id. at 3 (CASS at Attachment B).


                                           2
                    United States v. Lancina, No. 201600242


confirmed that she understood the PASS, that she was not required to
consent to or sign the PASS, and why the investigators were there before she
provided verbal and written consent to execute the search. At the NCIS
agents’ request, Ms. O identified the appellant’s personal belongings.
Investigators conducted a cursory search of the appellant’s laptop computer
and desktop computer, which had an external hard drive. Before leaving,
they explained to Ms. O what media devices they were seizing. The
investigation later revealed thousands of child pornography images and
videos in password-protected folders on the home laptop and hard drive. The
military judge denied a pretrial motion to suppress this evidence.
                               II. DISCUSSION
A. Probable cause for the CASS
    The Fourth Amendment provides, “[t]he right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated . . . .” U.S. CONST. amend. IV. Searches
conducted pursuant to a warrant or authorization based on probable cause
are presumptively reasonable. United States v. Hoffmann, 75 M.J. 120, 123
(C.A.A.F. 2016). “While he issues no warrants, the commanding officer is
bound by the same rules in authorizing a search as [a Federal magistrate];
that is, probable cause to believe that the things to be seized are on or within
the premises to be searched.” United States v. Stuckey, 10 M.J. 347, 357
(C.M.A. 1981). Evidence obtained in violation of the Fourth Amendment is
generally inadmissible against an accused. MILITARY RULE OF EVIDENCE
(MIL. R. EVID.) 311, MANUAL FOR COURTS-MARTIAL, UNITED STATES (2016
ed.).
    “We review a military judge’s denial of a motion to suppress evidence for
an abuse of discretion.” United States v. Nieto, 76 M.J. 101, 105 (C.A.A.F.
2017) (citation omitted). When “a military magistrate has a substantial basis
to find probable cause, a military judge [does] not abuse his discretion in
denying a motion to suppress.” Id. (citation and internal quotation marks
omitted) (alteration in original). “A substantial basis” for probable cause to
search an area exists where “based on the totality of the circumstances, a
common-sense judgment would lead to the conclusion that there is a fair
probability that evidence of a crime will be found[.]” Id. (citations and
internal quotation marks omitted).
    In determining whether an affidavit provides a substantial basis to find
probable cause, “we rely alone on information that we know was presented to
the magistrate at the time of his determination, as reflected in the affidavit,
the military judge’s findings and conclusions of law, and testimony in the
record of trial addressed to the suppression motion that is consistent with the
military judge’s findings.” United States v. Leedy, 65 M.J. 208, 214 n.5

                                       3
                       United States v. Lancina, No. 201600242


(C.A.A.F. 2007) (emphasis added). With no evidence that SA R orally briefed
the CO beyond the contents of the affidavit, our analysis focuses on those
contents. Id.
    Before any allegedly false information that may have misled a magistrate
is “set aside” from an affidavit, an accused must make ‘“a substantial
preliminary showing that a government agent included a false statement
knowingly and intentionally or with reckless disregard for the truth in the
information presented to the authorizing officer”’—and then prove this ‘“by a
preponderance of the evidence”’ in a hearing. United States v. Cravens, 56
M.J. 370, 375 (C.A.A.F. 2002) (emphasis added) (quoting MIL. R. EVID.
311(g)(2)). Similarly, to receive a hearing on alleged material omissions from
affidavits, the defense must demonstrate that the omissions were “both
intentional or reckless, and that their hypothetical inclusion would have
prevented a finding of probable cause.” United States v. Mason, 59 M.J. 416,
422 (C.A.A.F. 2004) (emphasis in original) (citation omitted). A military
judge’s finding of fact that the defense did not meet its burden of showing
knowing and intentional falsity or reckless disregard for the truth is binding
unless clearly erroneous. United States v. Allen, 53 M.J. 402, 408 (C.A.A.F.
2000).
    Here, the military judge found generally that “[t]he defense . . . failed to
meet its burden on both” making “a preliminary showing that [SA R] made
false statements knowingly and intentionally or with reckless disregard for
the truth, and then . . . establish[ing] by a preponderance of the evidence the
statements’ knowing and intentional falsity or reckless disregard for the
truth.”4 Thus, we review the suppression motion record only to ascertain
whether the military judge clearly erred in his determination that the
statements in the affidavit were not “false” or “mislead[ing],” or that any such
statements by SA R was not made “knowingly and intentionally or with
reckless disregard for the truth.” Cravens, 56 M.J. at 375. “[W]hen there are
misstatements or improperly obtained information” in an affidavit, “we sever
those from the affidavit and examine the remainder to determine if probable
cause still exists.” United States v. Gallo, 55 M.J. 418, 421 (C.A.A.F. 2001)
(citation omitted).
    We find the totality of the facts in the affidavit, and the reasonable
inferences the CO could draw from them, provided a substantial basis for the
CO to conclude there was a fair probability that 1) the appellant committed
the offenses alleged in the command authorization—violations of “Title 18
U.S.C. § 2252 and 2252A, relating to material involving the sexual



   4   AE XVII at 17 (emphasis added) (citation omitted).


                                           4
                                United States v. Lancina, No. 201600242


exploitation of minors”5—and 2) given the nexus to the appellant’s home,
NCIS would find evidence of those offenses in his digital devices there.
   1. Probable cause to believe the alleged crimes occurred and the appellant
committed them
       SA R’s affidavit, attached to the authorization request, stated:
       i. His 11 years of experience as an NCIS agent included his
          “participat[ion] in child pornography investigations which have
          resulted [sic] convictions” and “120 hours of advanced sex crimes
          investigation training[.]”6
   ii. On the appellant’s government computer hard drive, he found “two
       thumbnail images7 which [each] depict an apparent female child’s
       buttocks being spread open by an adult male hand exposing the child’s
       anus and vagina,” where “[i]n one of the two photos the child’s genitals
       are covered with apparent semen”—and, a “pedo bear icon . . . a type
       of visual code that indicates the presence of child pornography.”8
  iii. The security manager had told SA R that the website the appellant
       accessed is a “known incest/child pornography (CP) website.”9
   iv. After creating an undercover, online profile on the website, SA R
       “located only one profile” for website members in Japan—“LANCE
       ALOT,” whose listed birthday exactly matched the appellant’s.10
       v. The “LANCE ALOT” profile’s “avatar photo” showed “a white male’s
          erect penis” (the appellant is white), and “LANCE ALOT” posted that
          he “loves to tease and please young horny wet girls to multiple
          orgasms.”11
 vi.         Evidence on the appellant’s government computer hard drive showed
             that, before 21 August 2014, the appellant “had viewed 13 separate
             member profiles” on the website.12 Using his own undercover, online

       5   AE V, Encl. (3) (Affidavit for Search Authorization of 13 Jan 2015 at 1).
       6   Id. at ¶ 2.
   7 The appellant incorrectly states SA R “omitted [from the affidavit] that the two

images of suspected child pornography were . . . thumbnails.” Appellant’s Brief of 15
Nov 2016 at 5.
       8   AE V, Encl. (3) at ¶ 6e.
       9   Id. at ¶ 6a.
       10   Id. at ¶ 6f.
       11   Id.
       12   Id. at ¶¶ 6c, 6e.


                                                 5
                         United States v. Lancina, No. 201600242


         profile, SA R found 10 of the 13 profiles that the appellant had viewed
         on the website. One of them, Ms. A,13 listed a birthdate indicating she
         was “under 18 years of age” as of 20 October 2014.14 SA R determined
         that the appellant had friended two other users of the website, Ms. B
         and Ms. C, while, according to their listed birthdays, they were
         younger than 18 years old. LANCE ALOT had messaged Ms. C that
         she was “incredibly beautiful with a sexy and stunning body.” Ms. C’s
         profile had nude photos. SA R found “three other profiles which
         LANCE ALOT had communicated with where the [sic] two of the
         females were 17 years old and one was 16 years old.”15
   a. The thumbnail images
    Thumbnail images of child pornography can provide probable cause for a
search authorization.16 But the appellant first suggests that the affidavit’s
details of the child pornography thumbnail images cannot provide a
substantial basis for probable cause because “[t]hose two images were not
associated with known child pornography in the NCMEC [National Center
for Missing and Exploited Children] database, nor were the images looked at
by a medical professional to determine the age of the people depicted in the
pictures[,]” or by the Defense Computer Forensics Laboratory.17 Moreover, he
claims these facts were “omitted” from the affidavit.18


   13   The profile names are pseudonyms.
   14   AE V, Encl. (3) at ¶ 6f.
   15   Id.
   16 See, e.g., United States v. Howe, 545 F. App’x. 64, 65 (2d Cir. 2013) (finding
that the “district court did not err in concluding that probable cause existed to seize
Howe’s laptop” where a police officer had “viewed . . . at least one thumbnail image
that the magistrate judge determined was lascivious” in the “Sample Pictures folder
on that computer”) (citation and internal quotation marks omitted).
   17   Appellant’s Brief at 3, 12.
   18  Id. at 5. Although the appellant did not expressly raise this issue at trial, we
find that under either a plain error or abuse of discretion standard of review, he has
failed to demonstrate any prejudice by showing how the “hypothetical inclusion” of
this information “would have prevented a finding of probable cause.” Mason, 59 M.J.
at 422. NCMEC databases do not contain the entire universe of child pornography
images, and non-medical professionals—particularly an investigator for previous
child pornography cases like SA R—are capable of recognizing child pornography for
purposes of addressing probable cause. See Record at 67; 102-03 (“[Trial Counsel:
[W]hy, based on your training and experience . . . was [it] apparent to you that these
were children? [SA R:] . . . . The labia were not very distinct, not very developed.
There was no pubic hair, and the pubic hair was not shaved. It appeared to be
naturally not pubic hair.”).


                                            6
                        United States v. Lancina, No. 201600242


    Our superior court in Gallo found a substantial basis for probable cause to
search for child pornography where an affiant with 26 years of experience,
having “participated in numerous child pornography investigations,” swore
that “approximately 262 apparent child pornography photographs were found
on [Gallo’s] work computer” and “that several of the photographs . . . matched
imported photographs seized in other Customs’ cases.” 55 M.J. at 420-22. The
Gallo majority did not object to the fact that the “affidavit provided no
description of the images” and “merely set out [the agent’s] conclusions” that
the images were ‘“child pornography,’ ‘adult pornography,’ and ‘apparent
child pornography.”’ Id. at 424 (Gierke and Effron, JJ., dissenting). Thus, this
first argument fails.
   The appellant next contends the thumbnail images cannot provide a
substantial basis for probable cause because their computer location indicates
they were “automatically cached from internet sites onto [the appellant’s]
work computer” rather than actively downloaded, meaning there was “no
evidence [that the appellant] viewed or knowingly possessed” the
thumbnails.19 We also reject this argument.
    Appellate courts have affirmed that the presence of child pornography
thumbnail images in the internet cache can be a basis for possession of child
pornography convictions.20 As thumbnail images, in some circumstances, can
satisfy the beyond a reasonable doubt standard, we hold that they provide
substantial basis for the CO here to find probable cause to suspect that the
appellant possessed child pornography. The appellant suggests that the
thumbnails may have been cached without the appellant having “scrolled
down to their position on the page”—i.e., without the appellant having viewed
them.21 The CO did not have to make this assumption favorable to the
appellant, where the evidence was equally consistent with the appellant



   19 Appellant’s Reply Brief of 9 Mar 2017 at 2. The appellant did not claim at trial
that SA R’s failure to state that the thumbnail images were “not [intentionally]
downloaded images” was a material omission from the affidavit, as he does now.
Appellant’s Brief at 12; Reply Brief at 3. But regardless of the proper standard of
review, again we find that the appellant has failed to demonstrate prejudice. Since as
discussed in the next paragraph, thumbnail images provide direct or circumstantial
evidence of the offenses, a “hypothetical inclusion” of this information would still not
have prevented the CO from finding probable cause. Mason, 59 M.J. at 422.
   20  See, e.g., United States v. Tucker, 305 F.3d 1193, 1197, 1205 (10th Cir. 2002)
(upholding Tucker’s conviction for possessing “thumbnail” and “larger images” of
child pornography in his “[w]eb browsers’ cache files,” despite his argument that
since “he did not voluntarily cache the files,” he did not possess child pornography).
   21   Appellant’s Reply Brief at 2.


                                           7
                         United States v. Lancina, No. 201600242


having viewed the images.22 We note that child pornography thumbnail
images are created in the cache when one “use[s a] webpage”23 that contains
child pornography, or a when a user executes an internet search engine
“image search” which returns child pornography.24 Thus, the thumbnail
images’ presence in the appellant’s cache allowed the CO to draw a
reasonable inference that the appellant had accessed webpages with child
pornography, or entered search terms yielding such images, providing a fair
probability for probable cause that the appellant had committed child
pornography offenses.
   b. The “pedo bear icon” (“icon”)
    Facts in an affidavit “are properly viewed in context, through the
professional lens in which they were presented to the magistrate.” Leedy, 65
M.J. at 215-16 (finding the filename “14 year old Filipino girl,” located
alongside other filename “titles . . . identify[ing] sex acts” which an
experienced investigator stated were “indicative of . . . child pornography,”
provided probable cause to search Leedy’s computer). “A possible innocent
explanation or lawful alternative may add a level of ambiguity to a fact’s
probative value in a probable cause determination, but it does not destroy the
fact’s usefulness outright and require it to be disregarded.” People v. Zuniga,
372 P.3d 1052, 1058 (Colo. 2016).
   The affidavit here informed the CO that SA R, an experienced criminal
investigator, found an icon on the appellant’s government computer that SA
R deemed a “visual code that indicates the presence of child pornography.”25
The military judge issued findings of fact which supported this conclusion
and separately rejected the appellant’s contention that SA R’s statement
“that this image indicates child pornography is wholly misleading.”26 We do
not find these findings clearly erroneous. At the suppression motion hearing,
SA R testified that “Pedobear is kind of like a trail sign on the Internet, or
basically it’s a calling card. It kind of tends to indicate to people that know
what to look for, that there is child pornography here. . . . [I]t helps kind of
guide them to particular sites and files that contain child pornography,”


   22   See United States v. Martin, 426 F.3d 68, 77 (2nd Cir. 2005) (noting that
merely because “an innocent explanation may be consistent with the facts alleged” in
a warrant application “does not negate probable cause” to issue a search warrant)
(citation and internal quotation marks omitted).
   23   Appellant’s Reply Brief at 2.
   24   Record at 85.
   25   AE V, Encl. (3) at ¶ 6e.
   26   AE V at 11. See AE XVII at 17.


                                          8
                        United States v. Lancina, No. 201600242


though he also agreed with the trial defense counsel’s statement that the
filename of the icon “was not named ‘Pedo,’ it wasn’t named Pedobear.”27
Even though, as argued at the suppression motion hearing, most internet
pictures of teddy bears may be wholly innocent—which possibly reduces the
“probative value” of the icon as circumstantial evidence of child pornography
possession—that does not “destroy the fact’s usefulness outright and require
it to be disregarded.” Zuniga, 372 P.3d at 1058. Like the filename in Leedy,
the context in which the icon was found,28 and SA R’s experience-based
assessment of what it might mean in that context, provided a substantial
basis for the CO to consider the icon as circumstantial evidence of child
pornography in his probable cause determination.
   c. The appellant’s membership in the website and child pornography
    In United States v. Clayton, our superior court considered whether there
was a substantial basis for probable cause to search Clayton’s “laptop, in [his]
quarters” based on Clayton’s e-mail address appearing on a membership list
for an “internet group” named “Preteen-Bestiality-and-Anything-Taboo,”
where one member had “confessed” to “upload[ing] . . . child pornography” to
the group” and at whose website the affiant found child pornography. 68 M.J.
419, 422-23 (C.A.A.F. 2010). Clayton had “requested a Digest for the [g]roup,
in which he would receive daily e-mails that would contain 25 of the postings
to the [g]roup sent as a single e-mail to his account.” Id. at 422 (alterations in
original, internal quotation marks omitted). However, there was neither
evidence in the affidavit as to what was in the e-mail digests, nor as to
whether Clayton had “accessed the website, or . . . received the digests he
requested,” as the affiant had not “review[ed] his e-mail accounts[.]” Id. at
425.
   The Court of Appeals for the Armed Forces (CAAF) nevertheless upheld
the magistrate’s search authorization due to a “practical, commonsense
understanding of the relationship between the active steps that a person
might take in obtaining child pornography from a website and retaining it for
an extended period of time on that person’s computer.” Id. at 424. See also
United States v. Gourde, 440 F.3d 1065, 1072-73 (9th Cir. 2006); United

   27   Record at 68, 90.
   28  The appellant alleged at trial that the icon was “in the thumb[nail ]cache on
the computer.” AE V at 11 (internal quotation marks omitted). The appellant now
suggests it was in the ‘“unallocated clusters” area of the computer,”’ where “files are
stored after having been permanently deleted.” Appellant’s Reply Brief at 7 n.24. In
either case, per our discussion of the thumbnail images supra, the location of the icon
does not negate its value in finding a substantial basis for probable cause, as its
presence in either place demonstrates the appellant accessed a page with the icon at
some point.


                                          9
                        United States v. Lancina, No. 201600242


States v. Martin, 426 F.3d 68 (2nd Cir. 2005); United States v. Froman, 355
F.3d 882 (5th Cir. 2004). It did so even without proof that Clayton possessed
any child pornography images, from any source, on any computer. Clayton, 68
M.J. at 425 (noting “no evidence showed that he posted messages to the
Google site, participated in discussions, or uploaded or downloaded child
pornography”).
    In Gourde, membership in “lolitagurls.com” provided a substantial basis
for probable cause to search Gourde’s computer, even though there was no
evidence that he downloaded child pornography from the website. 440 F.3d at
1067 (noting the “triad of solid facts—the site had illegal images, Gourde
intended to have and wanted access to these images, and these images were
almost certainly retrievable from his computer if he had ever received or
downloaded them”). In Froman, membership in “Candyman,” a web group
from which an agent received “hundreds of images of child pornography,”
provided a sufficient basis for probable cause to search Froman’s computer,
even though there was no evidence he had downloaded images from the
group, or automatically received e-mail updates. 355 F.3d at 890-91 (noting
“it is common sense that a person who voluntarily joins a group” whose
“predominant purpose” is “to engage in collection and distribution of child
pornography” and “uses screen names that reflect his interest in child
pornography, would download such pornography from the website and have it
in his possession”). In Martin, membership in the web group “girls12-16,” to
which an investigator subscribed and received e-mails with child
pornography and “child erotica,” was sufficient to search Martin’s computer
even though the “affidavit d[id] not explicitly state that Martin accessed child
pornography.” 426 F.3d at 75-76 (finding a “fair probability” that “evidence of
a crime would be found at Martin’s home because membership in the e-group
reasonably implied use of the website” and child pornography was
“distributed to some of the group’s members”).
    Here, contrary to the appellant’s assertion that only “weak and
circumstantial” evidence suggested he was a member of the website,29 the CO
could reasonably infer from the facts in the affidavit that the appellant was a
member. SA R found one member in Japan, LANCE ALOT; “Lancina” is
similar to LANCE ALOT; and LANCE ALOT’s listed birthday was the same
as the appellant’s.
    The appellant tries to distinguish his membership in this website from
the websites or groups mentioned in the authorities supra, on the grounds
that there was inadequate support in the affidavit for SA R’s claim that “[the



   29   Appellant’s Brief at 23 n.86.


                                        10
                         United States v. Lancina, No. 201600242


website] is a known child pornography website.”30 At trial, the appellant duly
alleged that this claim was a “false statement” by SA R.31 SA R’s actual claim
in the affidavit was that the security manager “stated [the website] was a
known incest/child pornography (CP) website.”32 The military judge
disagreed, finding that SA R’s “statements and conclusions about the web site
in the affidavit were simply not shown to be false.”33
    In the hearing on the suppression motion, SA R conceded that the
security manager “did not tell [him] that there was child pornography on that
website”34—only that the security manager had provided him with an article
about the website, from which SA R concluded the website “did, in fact,
appear to be an incest, child pornography, even a child rape website, that
teaches its patrons, or encourages their patrons to basically have sex with
children.”35 SA R added that when he accessed the website, he “observed the
chatroom where people were [advising] other people about how to have sex
with their children.”36 SA R conceded that he could not tell whether the
thumbnail images or icon on the appellant’s computer had been downloaded
from the website, or from any other internet location.37
    The critical distinction highlighted by the appellant is that in Clayton and
the federal circuit court cases it cites, a website membership was sufficient to
provide probable cause to suspect downloading of child pornography because
the affidavits confirmed that actual child pornography was on the web groups
or websites. The only evidence SA R cited at the suppression hearing to prove
the website was a “known” child pornography website was a newspaper
article discussing the arrest of another Marine for attempting to arrange “an
incestuous four-way with another man and his two preteen children” with an
undercover agent who was a member of the website.38 The article has a

   30  Reply Brief at 4. See also Appellant’s Brief at 12, 15, 23 (noting that the
affidavit did not mention finding any “images of child pornography from the [the]
website,” any proof that the thumbnail images on the appellant’s computer were
“downloaded images,” or any “evidence of [the appellant] soliciting contraband from
the website” or “actively s[eeking] out updates from the website”).
   31   AE IV at 9-10.
   32   AE V, Encl. (3) at ¶ 6a.
   33   AE XVII at 18.
   34   Record at 78.
   35   Id. at 64. AE VI, enclosure (1) (the newspaper article).
   36   Record at 64 (emphasis added).
   37   Id. at 100.
   38   AE VI, Encl. (1) at 1.


                                            11
                          United States v. Lancina, No. 201600242


screenshot of the website, where the only sexual content is a banner
advertisement with an obscene cartoon soliciting users to “watch live sex
shows from 18yo teens for free.”39 The article (citing a media outlet) says the
website “specializes in the promotion of incest and other taboo behaviors,” 40
but nowhere states the website was known for child pornography or
published actual child pornography.
    While incest is illegal in many instances, it does not inherently imply sex
with an underage person, let alone the presence of child pornography. In
Hoffman, after the appellant was “taken into custody” for soliciting “young
boys for sex,” a search authorization was granted based in part upon an
affidavit in which the affiant asserted ‘“that she knew through her “training
and experience that there is an intuitive relationship between acts such as
enticement or child molestation and the possession of child pornography.”’
Hoffmann, 75 M.J. at 123, 127 (citation omitted). The CAAF held that, absent
extreme circumstances, even the “enticement” of an actual child for sex is
“simply not sufficient to provide a substantial basis for concluding that there
was probable cause to believe [someone] possessed child pornography.” Id. at
127 (citation omitted) (emphasis added). In light of Hoffman, we find that
most of SA R’s observations in the affidavit—including that others on the
website advised how to have sex with children, that the appellant messaged
users of the website whose birthdates suggested they were under 18, and that
he told one she was “incredibly beautiful with a sexy and stunning body”41–
even assuming arguendo they were enticement, do not support the conclusion
that the website contained child pornography.
   SA R’s statement that on the website profile of Ms. C—a user with whom
the appellant communicated—he found nude photos, and the age listed on
Ms. C’s website user profile suggested she was 17 years old,42 is also
insufficient to support SA R’s characterization of the website. SA R did not
describe these nude photos as child pornography in the affidavit—a
description he readily applied to the thumbnail images discussed supra.



   39   Id., Encl. (1) at 2 (emphasis added).
   40   Id., Encl. (1) at 1.
   41   AE V, Encl. (3) at ¶ 6f.
    42 Though the appellant notes that he “could have made a request for and had

sexual relations with his girl and it would not have been illegal,” Appellant’s Reply
Brief at 6 n.19, the investigation was for violations of “Title 18 U.S.C. § 2252 and
2252A, relating to material involving the sexual exploitation of minors.” AE V, Encl.
(3) at 1. Under federal law, “‘minor’ means any person under the age of eighteen
years.” 18 U.S.C. § 2256(1).


                                            12
                        United States v. Lancina, No. 201600242


     Thus, we conclude that the military judge’s findings of fact—that SA R’s
“statements and conclusions about the web site in the affidavit were simply
not shown to be false,” and that “[t]he defense has failed to meet its burden
on . . . showing that SA R made false statements knowingly and intentionally
or with reckless disregard for the truth”43—was clearly erroneous as to SA R’s
claim that the security manager “stated [the website] was
a . . . known . . . []child pornography website.”44 This statement was
misleading at a minimum, under Mason, 59 M.J. at 422, given that the
article never said the website actually hosted child pornography. Moreover,
SA R displayed a reckless disregard for the truth in making this assertion to
the CO, given that, despite his investigative efforts, he identified no actual or
apparent child pornography on the website.45
    d. Child erotica on the website
    The most significant facts about the website remaining in the affidavit,
after removal of the misleading statement, are that on the profile of Ms. C—a
minor user with whom the appellant communicated—SA R found “nude
photos,”46 and Ms. C’s user profile on the website suggested that she was 17


    43   AE XVII at 17-18.
    44 AE V, Encl. (3) at ¶ 6a. The portion of the finding of fact about the website
being a “known incest[] . . . site,” is not clearly erroneous in light of the article and
affidavit.
    45 We also reject as clearly erroneous the military judge’s finding of fact that the

website “appeared to be one dedicated to child pornography,” AE XVII at 4. The only
evidence in the record that the military judge could have used as support for this
conclusion are the newspaper article and SA R’s testimony. The conclusion that the
website “appeared to be one dedicated to . . . incest, child rape, and generally
encourages and explains grooming methods of having sex with children,” is not
clearly erroneous in light of the article and affidavit.
    46 Trial defense counsel argued in her motion at trial that “neither [Ms. C], nor
any other of the profiles reviewed, were minors,” and the “assertion that [the
appellant] commented on naked photographs of [Ms. C] is . . . a complete
misstatement of fact[.]” AE IV at 9-10. However, the military judge held under
“Discussion and Conclusions of Law” that “[a] number of the users . . . . Lanc[e
ALOT] communicated with appeared to be and were thought to be minors based on
their listed birth dates, and at least one had at least one nude photo of herself on the
web page.” AE XVII at 14, 19. “‘Where a finding of fact is included under the heading
of conclusions of law it will be treated as a factual finding.’” United States v.
Betancourt, No. 201500400, 2017 CCA LEXIS 386, at *16 n.16, unpublished op. (N-
M. Ct. Crim. App. 6 Jun 2017) (quoting Utzinger v. United States, 432 F.2d 485, 489
(6th Cir. 1970)). As the appellant’s brief “does not now challenge th[is] ruling” as
clearly erroneous, “we find it to be the law of the case[.]” United States v. Trotter, No.
201500332, 2016 CCA LEXIS 668, at *15 n.30, unpublished op. (N-M. Ct. Crim. App.
17 Nov 2016) (citing United States v. Savala, 70 M.J. 70, 77 (C.A.A.F. 2011))


                                           13
                      United States v. Lancina, No. 201600242


years old.47 Nude photos can include “child erotica,” which is defined by our
court as “material that depicts young girls [or boys] as sexual objects or in a
sexually suggestive way, but is not sufficiently lascivious to meet the legal
definition of sexually explicit conduct[.]” United States v. Rapp, No.
201200303, 2013 CCA LEXIS 355, at *24 n.15, unpublished op. (N-M. Ct.
Crim. App. 30 Apr. 2013) (citations and internal quotation marks omitted).
    Civilian courts are split as to whether the presence of child erotica
provides a substantial basis for probable cause to suspect the presence of
child pornography. Compare United States v. Ranke, 2010 U.S. Dist. LEXIS
115352, at *16-17 (E.D. Mich. Oct. 29, 2010), aff’d on other grounds, 480 Fed.
App’x. 798 (6th Cir. 2012) (“The government contends persuasively that ‘child
erotica,’ including nude photographs of minors or computer-generated images
of children engaged in sexual conduct, is some evidence that may properly be
considered in establishing probable cause to search for child pornography),
with United States v. Edwards, 813 F.3d 953, 961-62, 969 (10th Cir. 2015)
(holding that “[n]either [Edwards’] posting of child erotica nor his comments
suggesting a sexual attraction to the child in the posted images established” a
substantial basis for “probable cause that [he] possessed child pornography in
his home,” where “the search-warrant affidavit here provided evidence only
that [Edwards] possessed legal child erotica”).
    The Eighth Circuit Court of Appeals explained that while the presence of
child erotica may not in and of itself provide sufficient probable cause to
suspect the presence of child pornography, such facts “combined with the
other facts included in the affidavit,” may support a probable cause
determination under “the totality of the circumstances.” United States v.


(additional citation omitted). Even absent waiver, we would not deem this finding of
fact clearly erroneous. See AE VI at 6 of 8 (printed copy of Ms. C’s profile where
Lance ALOT “commented on [Ms. C]’s album[:] “Incredibly Beautiful and Sexy with a
Stunning Body,” and the handwritten notation “= 17 y/o”); Record at 263-64 (“[SA R:
T]here were certainly nude images of minors on that website. . . . [a]pparently having
viewed [Ms. C’s] photo album, which featured numerous photographs of herself,
completely naked. He made the comment, ‘You have a beautiful and stunning
body.’”).
   47  The appellant argues “[t]here is no independent verification of the age of any
[of] the girls in these profiles.” Appellant’s Reply Brief at 5 n.18. Even assuming
arguendo that the ages were inaccurate, this is not relevant to how these “girls”
would have appeared to users like the appellant. See United States v. Roeseler, 55
M.J. 286, 291 (C.A.A.F. 2001) (“Our general rule is that an accused should be treated
in accordance with the facts as he or she supposed them to be.”) (citations omitted).
Nor does it prevent the CO from drawing reasonable inferences about the nature of
the website, based on the fact that it features people claiming to be minors, posting
nude photographs.


                                         14
                        United States v. Lancina, No. 201600242


Hansel, 524 F.3d 841, 844-46 (8th Cir. 2008) (concluding that photographs of
nude girls and other girls in swimsuits described by the investigating officer
as “child erotica, not child pornography” could be considered along with
allegations of sexual assault and camera and computer equipment, in finding
probable cause to search for child pornography). Even though the affidavit in
Hansel “misleading[ly]” stated that the child erotica photographs themselves
“indicate[d] receipt of child pornography by means of a computer,” the Court
held that after removal of the misleading statement, a magistrate still would
have found probable cause to search for child pornography based in part on
the presence of child erotica. Id. at 844-46.
    We agree that the presence of child erotica can be, at minimum, a factor
in finding a substantial basis for probable cause to suspect the appellant
committed a child pornography offense under the totality of the
circumstances. Even wholly “innocent behavior frequently will provide the
basis for a showing of probable cause.” United States v. Sparks, 291 F.3d 683,
685, 688 (10th Cir. 2002) (reversing the lower court’s suppression of
methamphetamine seized during searches authorized in part based upon
Sparks’ arrest for picking up a bag of white powder from the side of a road)
(citation and internal quotation marks omitted). Moreover, child erotica is
admissible in a prosecution for possession of child pornography as evidence
“to show intent to commit the charged offense.” United States v. Griffing, No.
38443, 2015 CCA LEXIS 101, at *34, unpublished op. (A.F. Ct. Crim. App. 23
Mar 2015) (citing United States v. Warner, 73 M.J. 1, 3 (C.A.A.F. 2013) and
United States v. Vosburgh, 602 F.3d 512, 538 (3d Cir. 2010)). Finally, while
legally protected in other jurisdictions,48 military courts have upheld
convictions for the possession of child erotica under Article 134, UCMJ.49
    Here, in addition to the “nude photo” on Ms. C’s account that SA R
referenced in the affidavit, SA R detailed: the appellant’s website message to
her that she was “incredibly beautiful with a sexy and stunning body;” that
the appellant used an image of an erect penis as his avatar photo on the
website; and, that his website profile stated he “loves to tease and please
young horny wet girls to multiple orgasms.”50 Such contextual evidence
allowed the CO to infer that the appellant had an interest in child erotica,


   48 See Vosburgh, 602 F.3d at 538 (approving district court’s instruction to jurors
that child erotica is “not illegal” to possess).
   49 See, e.g., United States v. Davenport, No. 20150322, unpublished op., 2016 CCA
LEXIS 729, at *1, *8 (A. Ct. Crim. App. 19 Dec. 2016) (affirming the appellant’s
conviction, “contrary to his pleas, of . . . two specifications of possession of child
erotica in violation of Article 134, Uniform Code of Military Justice”).
   50   AE V, Encl. (3) at ¶ 6f (emphasis added).


                                           15
                         United States v. Lancina, No. 201600242


and that he would therefore download the nude photo content present on the
website that SA R described in the affidavit.51 See Froman, 355 F.3d at 890-
91 (finding Froman’s use of “Littlebuttsue and Littletitgirly” as “screen
names” on America Online, “reflected his interest in child pornography,” and
therefore supported the inference that he “would download such pornography
from the website and have it in his possession”); United States v. Shields, 458
F.3d 269 (3rd Cir. 2006) (noting that Shields’ “use of the name
‘LittleLolitaLove’ [in] registering for multiple e-groups where” child
pornography images were “available and disseminated bolster[ed] a practical,
commonsense decision that Shields likely downloaded such images”) (citation
and internal quotation marks omitted).52
    The thumbnail images and icon on the appellant’s computer discussed
supra also suggest that the appellant has an interest in nude photographs of
minors, and therefore support an inference that the appellant would
download nude photos of minors from the website. Thus, even after removing
the misleading language in the affidavit that the security manager “stated
[the website] was a . . . known . . . []child pornography website,”53 we find that
the remaining facts establishing that the website hosted nude photographs of
minors, and that the appellant had a demonstrable interest in nude
photographs of minors, allowed the CO to consider the appellant’s
membership with, and participation in, that website, as probable cause to
suspect that the appellant had committed child pornography offenses.
    2. The nexus between the alleged crime and the appellant’s home
   Probable cause to suspect that the appellant wrongfully viewed or
possessed child pornography on his workplace computer does not necessarily


    51 The appellant argues that “there is no indication or evidence that the photo in
the profile existed when [he] had accessed the profile months earlier.” Appellant’s
Reply Brief at 6. This is irrelevant given that the question is if the website is a child
erotica website, not whether the appellant viewed or downloaded any particular
website item. See Clayton, 68 M.J. at 424-25 (finding “the activities of a voluntary
member of the . . . web group w[ere] sufficient to support a search of his quarters,”
even though there was “no evidence . . . that [Clayton] posted messages to the Google
site, participated in discussions, or uploaded or downloaded child pornography” from
the site).
    52We reject the appellant’s critique that “membership on” the website “means
that member wrongfully possesses or views child pornography” is a “false
assumption[].” Appellant’s Brief at 16. To use the appellant’s phrasing, membership
on the website means that the appellant wrongfully possesses or views child erotica,
and possession or viewing of child erotica under these circumstances provides
probable cause to suspect the appellant committed a child pornography offense.
    53   AE V, Encl. (3) at ¶ 6a.


                                           16
                     United States v. Lancina, No. 201600242


provide probable cause to search his home and electronic devices there. Our
superior court has advised:
       [I]n order for there to be probable cause, a sufficient nexus
       must be shown to exist between the alleged crime and the
       specific item to be seized. . . . The question of nexus focuses on
       whether there was a fair probability that contraband or
       evidence of a crime will be found in a particular place. . . . A
       nexus may be inferred from the facts and circumstances of a
       particular case, including the type of crime, the nature of the
       items sought, and reasonable inferences about where evidence
       is likely to be kept.
Nieto, 76 M.J. at 106 (citations and internal quotation marks omitted). In
Nieto, the most recent guidance from our superior court on this issue,
multiple soldiers at a forward operating base suspected Nieto used his cell
phone to record them using the latrine. After seizing Nieto’s phone and a
laptop computer, Army Criminal Investigation Command sought a search
authorization for the computer. The search request contained one agent’s
statement that when “[s]oldiers us[e] their cell phones to photograph things,”
those “phones are normally downloaded, the photos they take . . . they’ll back
those up to their laptops so that when they get to . . . a place where they can
get Internet, they can post those or send those home to family[.]” Id. at 104. It
also recounted another agent’s “experience” that:
       [P]ersons who would use a portable digital media recorder
       would also transfer the media from a portable device to a
       computer station or storage device. Persons who view and
       record sexual acts often times store and catalog their images
       and videos on larger storage devices such as a computer or
       hard drive.
Id. at 105. The military judge, citing Clayton, denied the motion to suppress
on the theory that “[i]t is . . . a normal inference to be drawn . . . that data is
transferred from one digital device to another.” Id.
    The CAAF held that the military judge abused his discretion in failing to
suppress the search authorization. Noting that “the affidavits” and the oral
briefing “accompanying the search authorization did not reference” any
actual “data transfers” from Nieto’s cell phone, presented no “direct evidence
that images were on the laptop,” and presented no evidence that “anyone had
ever seen” Nieto “download material from his cell phone to a laptop,” the
CAAF rejected the notion that “law enforcement” has “broad authority to
search and seize all of an accused’s electronic devices and electronic media
merely because the accused used a cell phone in furtherance of a crime.” Id.
at 107-08, 108 n.5 (emphasis in original) (internal quotation marks omitted).

                                        17
                         United States v. Lancina, No. 201600242


    Before Nieto, the CAAF found sufficient nexus for probable cause to
search homes for child pornography in other cases where child pornography
had been discovered in the workplace. There was probable cause in Clayton
to search the appellant’s quarters in Kuwait where his e-mail address was
found in the records of a “website group” containing child pornography,
evidence showed he had accessed his e-mail account through a computer
server in Kuwait, and he lived in base housing with “wireless Internet service
capability.” 68 M.J. at 423. In Gallo, the probable cause affidavit stated that,
in addition to finding child pornography on his work computer an “analysis of
[Gallo]’s work computer indicated that computer files of unknown content
had been downloaded or uploaded from the hard drive to a diskette, relating
to files received over the internet . . . mak[ing] the files extremely portable in
nature.” 55 M.J. at 421. The affidavit in Gallo also provided an experienced
agent’s “pedophile profile,” that “[p]edophiles collect sexually explicit or
suggestive materials involving children such as . . . computer disks” and
“maintain and possess their materials . . . within the privacy and security of
their own homes.” Id. at 420. In United States v. Allen, the affidavit stated
that a government computer to which the appellant had access connected to
an “on-line service” and downloaded child pornography; that Allen admitted
“ha[ving] access to [that on-line] service at his residence,” and that he
admitted having “erotica at his residence.” 53 M.J. 402, 407 (C.A.A.F. 2000).
   In light of Nieto, we find that the thumbnail images and icon found on the
appellant’s government computer and his access of the website from work,
alone, are insufficient to provide the nexus required to search his home. But
SA R’s affidavit offered more for the CO’s consideration:
  i.     He had “observed activity on [the appellant’s] account” on the website
         on “six dates which included weekend days.”54
 ii.     In response to a phone call to the appellant by a Japanese investigator
         pretending to be “a telemarketer who was taking a survey about
         internet service,” the appellant admitted: that he had “internet service
         at his residence;” that he “has had it for the last 18 months;” that he
         owns a wireless router, desktop computer, laptop computer, and two
         cell phones that “he connects to the internet;” and that he “use[d] the
         internet for web browsing and watching movies.”55
iii.     The seven paragraphs on “computers and child pornography” noted
         “[t]he computer’s ability to store images in digital form makes the
         computer itself an ideal repository for child pornography,” that the


   54   AE V, Encl. (3) at ¶ 6f.
   55   Id. at ¶ 6h.


                                         18
                       United States v. Lancina, No. 201600242


       internet “afford[s] individuals several different venues for obtaining,
       viewing and trading child pornography,” and that such “computer
       communications can be saved or stored” both intentionally and
       “unintentionally, e.g., traces of the path of an electronic
       communication may be automatically stored in many places”—such as
       “temporary files or ISP client software . . . the web cache and history
       files,”—where “[s]uch information is often maintained for very long
       periods of time until overwritten by other data,” even “long
       after . . . attempts at deleting it.”56 Thus, SA R surmised that “[a]
       thorough search of this media could uncover evidence of receipt,
       distribution and possession of child pornography.”57
iv. The 21 paragraphs of “[o]ffender [t]ypology” regarding those who “buy,
    produce, trade, or sell child pornography; who molest children and/or
    who are involved with the use of children in sexual acts,” opined that
    “[a]s a result of [his] training and experience, [he] learned that certain
    characteristics are generally found to exist in” these people, such as:
    they generally “collect sexually explicit material consisting of
    photographs,” they “rarely, if ever, dispose of their sexually explicit
    material,” they “use such photos as described above as a means of
    reliving fantasies or actual encounters with the depicted children,”
    and they “engage in activity or gravitate to programs which will be of
    interest to the type of victims they desire to attract and will provide
    them with easy access to these children.”58
v. A paragraph connecting these concepts claimed that “offenders
   usually maintain illegal images using their computers and that
   evidence could remain on computers even after a viewer deletes the
   images,” as such deleted “files have been recovered by forensic
   analysts”—and, that “it is normal for offenders to save . . . child
   pornography media . . . on assorted pieces of digital electronic media
   storage     devices      to    include . . . desktop   [and]       laptop
   computers . . . smart telephones, [and] external hard drives[.]”59


a. Offender typology
       [A] law enforcement officer’s generalized profile about how
       people normally act in certain circumstances does not, standing
       alone, provide a substantial basis to find probable cause to

56   Id. at § IV.
57   Id. at § IV(g).
58   Id. at § I.
59   Id. at ¶ 6j.


                                       19
                         United States v. Lancina, No. 201600242


         search and seize an item in a particular case; there must be
         some additional showing that the accused fit that profile or
         that the accused engaged in such conduct.
Nieto, 76 M.J. at 106. We find that the “offender typology” SA R’s affidavit
provided was inadequate to provide the CO with a substantial basis to
determine that there was probable cause to search the appellant’s home. As
in Nieto, there was no evidence that the appellant “fit” most of this profile at
all. There was no evidence, for instance, that the appellant would “buy,
produce, trade, or sell child pornography,” or that he was “involved with the
use of children in sexual acts.” Most of the profile’s descriptions were
“rambling boilerplate recitations designed to meet all law enforcement
needs.” United States v. Weber, 923 F.2d 1338, 1345 (9th Cir. 1990) (“[I]f the
government presents expert opinion about the behavior of a particular class
of persons, for the opinion to have any relevance, the affidavit must lay a
foundation which shows that the person subject to the search is a member of
the class.”). As such, they provided no nexus between the appellant’s
activities at work and at his home.
    b. Information on computers and child pornography
     Based on the two thumbnail images on the appellant’s government
computer, the affiant demonstrated, as required by Nieto, that the appellant
“fit” part of this profile—the appellant was linked to child pornography
“images in digital form.”60 Indeed, much of the information in these
paragraphs (e.g., that “[s]uch information is often maintained for very long
periods of time until overwritten by other data”) could provide a substantial
basis for probable cause to search a device for which there was proof that
“images in digital form” had already been accessed. However, standing alone,
this information still does not establish a nexus between the thumbnail
images and the appellant’s home.61


   60   AE V, Encl. (3) at § IV(d).
   61 SA R asserted at the suppression hearing that he “felt that, if somebody was so
bold as to use their government computer to look for child pornography, possibly, or
even view, on their government computer, that if that same person has got a home
computer and access to the Internet, certainly that same type of behavior is going on
where they are basically unimpeded by any other governmental controls; and that
they would most certainly view, access, download, and keep that child pornography,
or child exploitation images for long periods of time.” Record at 106. However, even
assuming arguendo that SA R’s “fe[eling]” provides a substantial basis for probable
cause, we do not consider this information because it is not in the affidavit presented
to the CO. Cf. United States v. Macomber, 67 M.J. 214, 217 (C.A.A.F. 2009) (“The
affidavit stated: child pornographers and persons with a sexual attraction to children
almost always maintain and possess child pornography materials such


                                          20
                         United States v. Lancina, No. 201600242


    The closest this portion of the affidavit gets to that connection is the
statement that “it is normal for offenders to save . . . child pornography
media . . . on assorted pieces of digital electronic media storage devices to
include . . . desktop computers, laptop computers . . . smart telephones, [and]
external hard drives[.]”62 In Gallo, the copying of files to removable storage
provided a nexus between downloading of child pornography on his work
computer and the search of Gallo’s home. 55 M.J. at 421-22.
    However, in Nieto, an affiant’s assertion that “[p]ersons who view and
record sexual acts often times store and catalog their images and videos on
larger storage devices such as a computer or hard drive,” was not enough to
establish a nexus between the appellant’s cell phone and other digital
devices. 76 M.J. at 105. The CAAF cautioned:
          [Reliance on a] generalized observation about the ease with
          which [digital] media may be replicated on a multitude and
          array of electronic devices, would run counter to the principle
          that law enforcement officials must provide specific and
          particular information in order for a magistrate to determine
          that there is a fair probability that contraband or evidence of a
          crime will be found in a particular place.
Id. at 108 n.5 (citations and internal quotation marks omitted) (second
alteration in original). There being no evidence that the appellant actually
engaged in copying files to computer media which he could have transferred
to his home, unlike in Gallo, we conclude that this portion of the affidavit
here was too “generalized” to provide a substantial basis for probable cause to
search the appellant’s home for child pornography.63
    c. Use of the website
   We find a sufficient nexus between the appellant’s home and child erotica,
which provides probable cause to suspect the presence of child pornography,
based on statements in the affidavit that he had internet access at home, that
he accessed the website on weekends, and reasonable inferences therefrom.



as: . . . . graphic image files . . . . These materials are stored in a secure but accessible
location within their immediate control, such as in the privacy and security of their
own homes, most often in their personal bedrooms.”).
    62   AE V, Encl. (3) at ¶ 6j (emphasis added).
    63 We also note that paragraph J, unlike the other information on child
pornography and computers in the affidavit, uses the term “offender[],” linking it to
the “offender typology” which we determined supra was irrelevant due to the fact
that the affiant offered no proof the appellant ever did “buy, produce, trade, or sell
child pornography” or “molest children.”


                                             21
                         United States v. Lancina, No. 201600242


    In Clayton, the CAAF found a sufficient nexus between the appellant’s
membership in a child pornography web group which was linked to his e-mail
address, and a search of his “laptop, in [his] quarters, and . . . workspace,”
based on a “practical, commonsense understanding of the relationship
between the active steps that a person might take in obtaining child
pornography from a website and retaining it for an extended period of time
on that person’s computer.” 68 M.J. at 424. It did so even though the affidavit
provided no specific proof that the appellant had made any downloads, or
that he had accessed his e-mail account from his quarters rather than his
workspace. Id. at 427, 427 n.1 (Ryan and Erdmann, JJ., dissenting) (noting
that Clayton “could have checked his personal email at work, or at other
locations,” because “the Government only knew that the account had been
accessed by way of a U.S. Army server in Kuwait. It had no information
regarding which computer had accessed the account”).
    In Allen, the affidavit stated that a computer to which Allen had access
connected to an “on-line service” and downloaded suspected child
pornography; Allen admitted he “had access to the on-line service from his
residence;” and, that he had “erotica at his residence.” 53 M.J. at 407. The
CAAF held that:
         This information reasonably shows that [Allen] accessed child
         pornography through his on-line server while on duty, had
         access to the same service at his residence, had erotica at his
         residence, and was evasive about possessing child pornography
         at home. Thus, [his home] computer equipment and associated
         materials, such as discs or printed graphics, would be or would
         contain evidence of this contraband material.
Id. (emphasis added). The Allen Court found “substantial evidence” to search
the appellant’s home, without direct proof of child pornography there. Id.
   As in Clayton and Allen, the appellant had access to the website not only
from his workplace, but also from home, as evidenced by his reported
“survey” responses detailed in the affidavit. Going beyond mere access, SA R
had “observed activity on [the appellant’s] account” on the website on “six
dates which included weekend days.”64 There is no evidence that the
appellant was in any peculiar circumstance, such as being underway on a
ship, in which his government computer would have been his exclusive
means to access the website during the weekend. The CO did not have to rule




   64   Affidavit at ¶ 6f.


                                         22
                        United States v. Lancina, No. 201600242


out every other location from which the appellant could have accessed the
website, in order to find probable cause to search his home.65
    Thus, based on the appellant’s reported survey responses and the timing
of his website use, we find that the CO could reasonably infer the appellant
accessed the website from his home.66 We need not determine whether the
military judge’s finding that the appellant “was active on the site on
weekends when he was not at work[,]”67 was clearly erroneous, as our focus is
on the CO’s determination of probable cause from the affidavit, and the CO
could infer that the appellant had accessed the website while not at work
from the information provided.
    The appellant argues that because SA R had neither an “[I]nternet
[P]rotocol (IP) address of a computer tied to downloading images of child
pornography,” nor “any website conversation tying [the appellant’s] home to
wrongful possession of child pornography,”68 we cannot find a nexus. We
disagree. The Sixth Circuit Court of Appeals has held that even where an
“affidavit did not contain direct evidence the child pornography was accessed
at home,” the lack of “an IP address connecting the subscriber to a particular
location is not dispositive” regarding “probable cause to search [the] home[.]”
United States v. Kinison, 710 F.3d 678, 684 (6th Cir. 2013) (citing United
States v. Terry, 522 F.3d 645, 648 (6th Cir. 2008) (“While any IP or other
information that could have more specifically tied Terry’s home computer to
the e-mail messages would certainly have been welcome, we are satisfied that
the use of Terry’s personal e-mail account in the wee hours of the morning,
combined with information that Terry used his home computer to access that
account, established at least a ‘fair probability’ that the computer used to
send the messages was . . . in Terry’s home”)).



   65 See United States v. Wagers, 452 F.3d 534, 539 (6th Cir. 2006) (noting that
where investigators learned Wagers used a particular internet service provider to
purchase memberships at a child pornography site, there would have been “sufficient
evidence to support probable cause” to search his home for child pornography even if
the “home w[as] . . . one of two locations—home and office—served” by the provider
which Wagers could have used).
   66  See United States v. Lapsins, 570 F.3d 758, 766-67 (6th Cir. 2009) (finding
probable cause to search Lapsins’ home, where the affidavit documented internet
account activity involving child pornography which was conducted through “a
residential cable modem in the city where Lapsins lived” at a time when he was
likely to have been at home, even though “there was no direct evidence” he had ever
“used a home computer to access” the internet accounts).
   67   AE XVII at 5.
   68   Appellant’s Brief at 17.


                                        23
                        United States v. Lancina, No. 201600242


    In Nieto, there was no evidence linking Nieto’s phone to the laptop besides
the affiant’s intuition and some general assumptions about what people do
with their smartphones. Here, by contrast, there was evidence in this
affidavit specifically demonstrating the appellant used the website on
weekends, when the CO could reasonably infer that he was at home. Under
the totality of the circumstances—such as the use of the website containing
child erotica at home, combined with the thumbnail images and icon on the
government computer, and the information in the affidavit about how digital
images once accessed on a computer are likely to be retained—we find that
the CO could infer that the appellant accessed child pornography at home,
and that it would be maintained on digital devices there. Thus, we find that
the CO had a substantial basis to find probable cause, with a nexus sufficient
to search the appellant’s home and digital devices for child pornography.
B. Consent by Ms. O to the PASS
   In his ruling on the motion to suppress, the military judge also held that:
the “defense failed to establish” the appellant’s “standing to challenge the
lawful consent by Ms. [O] to permit access to the apartment under the
[United States-Japan Status of Forces Agreement (“SOFA)] or Japanese
law;”69 Ms. O “knowingly and voluntarily permitted . . . access to the
apartment for the purpose of executing the [CASS];”70 and, the seized
evidence was admissible under both the good faith exception of MIL. R. EVID.
311(c)(3) and the inevitable discovery exception of MIL. R. EVID. 311(c)(2).71
The appellant argues that the military judge erred in ruling that the
appellant “did not have standing to challenge [Ms. O]’s consent,”72 and, “that
Ms. O knowingly and voluntarily permitted NCIS Agents access to the
apartment for the purpose of executing the command authorized search.”73
    In abuse of discretion review, we “consider the evidence in the light most
favorable to the prevailing party.” United States v. Rodriguez, 60 M.J. 239,
246 (C.A.A.F. 2004) (citation and internal quotation marks omitted). We
review the military judge’s “factfinding under the clearly-erroneous standard
and [his] conclusions of law under the de novo standard.” United States v.
Ayala, 43 M.J. 296, 298 (C.A.A.F. 1995). We will find an abuse of discretion
only if findings of fact are clearly erroneous or conclusions of law are
incorrect. Id.


   69   AE XVII at 19 n.3.
   70   Id. at 21.
   71   Id. at 22-25.
   72   Appellant’s Brief at 24.
   73   Id. at 25.


                                        24
                        United States v. Lancina, No. 201600242


   1. The appellant’s standing to challenge an alleged SOFA violation
   We note that because the CASS was supported by probable cause, Ms. O’s
consent had no impact on the search’s validity under the Fourth Amendment,
regardless of any potential SOFA and Japanese law implications of entering
the apartment without her consent.
    Any constitutional requirement for Ms. O’s consent (or a Japanese court’s
authorization) to search the apartment would thus have to derive from
“treaties” being “the supreme law of the land.” U.S. CONST. ART. VI. Under
“Agreed View” 17(b) of the United States-Japan SOFA, “when the United
States authorities deem it necessary to make searches or seizures outside
facilities or areas in use by the United States Armed Forces with respect to
crimes allegedly committed by United States . . . personnel, they should
request Japanese law enforcement agencies to make such dispositions[.]”74
However, “United States . . . law enforcement personnel may make searches
and seizures of places occupied exclusively by” U.S. personnel and/or
dependents.75
   “Although treaties are the supreme law of the land . . . this is not to say
that individuals always may enforce this country’s treaty rights by a private
law action or by invoking an exclusionary rule.” United States v. Whiting, 12
M.J. 253, 254-55 (C.M.A. 1982) (citation omitted) (declining to apply the
exclusionary rule to evidence obtained where “German authorities had not
been notified of the off-base search, as was required by international
agreements to which the United States and Germany were parties”).
    The appellant cites no law or facts to support his claim that the military
judge’s ruling that the appellant lacked standing to challenge whether Ms.
O’s consented to the search is “incorrect.”76 The fact that Article 17(b) of the
SOFA expressly allows searches and seizures of U.S. personnel based solely
on a decision of U.S. authorities, unless non-U.S. personnel live there,
strongly suggests that the exception the appellant seeks to enforce was
crafted for the benefit of the Japanese state—by preserving its control, absent
exigent circumstances, over when U.S. law enforcement can search personnel
subject to Japanese jurisdiction. As in Whiting, the appellant cannot assert
this right. 12 M.J. at 255 (noting that “the performance of [treaty] obligations
is exclusively within the province of the Executive and Legislative
Branches”).



   74   AE V, Joint Committee Agreements, No. 17.
   75   Id. (emphasis added).
   76   Appellant’s Brief at 24.


                                        25
                         United States v. Lancina, No. 201600242


   Even if we assume arguendo that this provision of the United States-
Japan SOFA confers a legal right upon Ms. O, were she on trial, we would
decline to find that the appellant may assert a right belonging to Ms. O at his
court-martial. Cf. United States v. Padilla, 508 U.S. 77, 81-82 (1993) (noting
an “established principle is that suppression of the product of a Fourth
Amendment violation can be successfully urged only by those whose rights
were violated by the search itself, not by those who are aggrieved solely by
the introduction of damaging evidence”) (citation and internal quotation
marks omitted).
   2. Inevitable discovery
   Even if the appellant had standing to assert noncompliance with the
SOFA and benefit from the exclusionary rule, the inevitable discovery
doctrine nevertheless “allow[s] admission of evidence that, although obtained
improperly, would have been obtained by another lawful means.” United
States v. Wallace, 66 M.J. 5, 10 (C.A.A.F. 2008) (citing Nix v. Williams, 467
U.S. 431, 444 (1984)); see also MIL. R. EVID. 311(c)(2). In Wallace, the CAAF
held that even “had [Williams] not ultimately consented to the seizure of the
computer . . . investigators would have sought and obtained a search
authorization based on probable cause” for investigation of an enticement
crime which would have required “sift[ing] through” computer data, and
thereby would have discovered child pornography on Wallace’s computer. 66
M.J. at 10. The CAAF so decided even though “the government present[ed] no
evidence” it “would have obtained a warrant” had Williams refused to grant
consent to search his computer.” Id. at 11 (Baker, J., concurring in the
result).
   Here, the military judge found that:
  i.      “[The legal advisor] opined that if [Ms. O] refused entry, they would
         coordinate with Japanese authorities to execute the search.”77
 ii.     “[I]f [Ms. O] would not provide access, then [NCIS] would have
         proceeded to obtain permission to enter to conduct the command
         authorized search from Japanese authorities.”78
iii.     “Had [Ms. O] not granted the agents access to the apartment, the
         agents were prepared to liaise with Japanese authorities to secure a
         Japanese magistrate or judicial authorization to enter the apartment




   77   AE XVII at 10.
   78   Id. at 11.


                                         26
                     United States v. Lancina, No. 201600242


         to conduct the command authorized search of the accused’s apartment
         and belongings.”79
    The appellant has not argued how any of these facts are erroneous, and
we find no clear error. In light of Wallace, we agree with the military judge
that these NCIS investigators, with probable cause to suspect that evidence
of an alleged computer crime existed at the appellant’s residence—and who,
unlike the investigators in Wallace, were ready and willing to obtain a search
authorization from the Japanese authorities if Ms. O refused consent—would
have done so, thereby obtaining the incriminating evidence on the appellant’s
external hard drive and laptop.
                              III. CONCLUSION
   The findings and the sentence are affirmed.
   Judge FULTON and Judge HUTCHISON concur.


                                    For the Court




                                     R.H. TROIDL
                                     Clerk of Court




   79   Id. at 14.


                                      27